Exhibit 10.1

  
Execution Version


SUPPLEMENTAL AGREEMENT TO
SUPPLY AND OFFTAKE AGREEMENT


This Supplemental Agreement (the “Supplemental Agreement”) to the Supply and
Offtake Agreement (as defined below) is made as of October 31, 2011 (the
“Effective Date”) between J. Aron & Company (“Aron”), a general partnership
organized under the laws of New York and located at 200 West Street, New York,
New York 10282-2198, and Alon Refining Krotz Springs, Inc. (the “Company”), a
Delaware corporation located at Hwy. 105 South, Krotz Springs, Louisiana
70750-0453 (each referred to individually as a “Party” or collectively as the
“Parties”).


WHEREAS, the Company owns and operates a crude oil refinery located in Krotz
Springs, Louisiana (the “Refinery”) for the processing and refining of crude oil
and other petroleum feedstocks and the recovery therefrom of refined products;
WHEREAS, Aron and the Company are parties to that certain Amended and Restated
Supply and Offtake Agreement, dated as of May 26, 2010 (as from time to time
further amended, modified, supplemented and/or restated, the “Supply and Offtake
Agreement”), pursuant to which Aron has agreed to procure crude oil and other
petroleum feedstocks for the Company for use at the Refinery and purchase all
refined products produced by the Refinery (other than certain excluded
products);
WHEREAS, the Company's affiliate, Alon USA, LP (“Alon USA”) has entered into (i)
that certain Pipeline Throughput and Deficiency Agreement with Sunoco Pipeline
L.P., a Texas limited partnership, dated October 7, 2011 (“Supplemental T&D
Agreement”), pursuant to which Alon USA has the right to transport crude oil on
the Supplemental Pipeline and (ii) that certain Marine Dock Terminaling
Agreement with Sunoco Partners Marketing & Terminals L.P., a Texas limited
partnership, dated October 7, 2011 (the “Nederland Terminaling Agreement”),
pursuant to which Alon USA has the right to certain terminaling services at the
Nederland Terminal;
WHEREAS, from time to time, crude oil held by Aron in the storage tanks located
at Alon USA's Refinery in Big Spring, Texas (the “Big Spring Refinery”) may be
transported on the Supplemental Pipeline eastbound from the Big Spring Refinery
to the Nederland Terminal for further transportation to the Refinery or
westbound on the Supplemental Pipeline from the Nederland Terminal to Big Spring
Refinery and, in connection therewith, Alon USA shall have assigned to Aron Alon
USA's right to transport crude oil on the Supplemental Pipeline and to all
terminaling services at the Nederland Terminal; and
WHEREAS, the Parties wish to agree to certain terms and conditions relating to
shipments by Aron on the Supplemental Pipeline, storage of crude oil at the
Nederland Terminal, movement of crude oil by the Company from the Nederland
Terminal to the Refinery and other related matters, which terms and conditions
shall supplement and amend the Supply and Offtake Agreement as hereinafter
provided;

--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the premises and the respective promises,
conditions, terms and agreements contained herein, and other good and valuable
consideration, the receipt and adequacy of which are hereby acknowledged, Aron
and the Company do hereby agree as follows:
1.
Definitions.

1.1For purposes of this Supplemental Agreement, including the foregoing
recitals, the following terms shall have the meanings indicated below:
“Alternate Delivery Point” means the last permanent flange of the BSR Crude
Storage Tanks located at the Big Spring Refinery that connects directly to first
permanent flange of the White Oil Connection.
“Average Monthly NYMEX Price” means, for any calendar month, the arithmetic
average of the closing settlement prices of the trading days in the applicable
calendar month on the New York Mercantile Exchange for the first nearby Light
Sweet Crude Oil Contract.
“Big Spring S&O Agreement” means that certain Amended and Restated Supply and
Offtake Agreement, dated as of March 1, 2011, between Aron and Alon USA, as the
same may from time to time be further amended, modified, supplemented and/or
restated.
“BSR Crude Storage Tanks” mean the Crude Oil storage tanks located at the Big
Spring Refinery which have been leased to Aron in connection with the Big Spring
S&O Agreement.
“Eastbound Quantity” means, for any Supplemental Quantity that is an Eastbound
Shipment, a quantity of Crude Oil equal to negative one (-1) times that
Supplemental Quantity.
“Eastbound Shipment” means, with respect to any quantity of Supplemental
Material, the shipment and transporting of such Supplemental Material commencing
with the withdrawal of Crude Oil from the BSR Crude Storage Tanks through the
Alternate Delivery Point and the movement of such Crude Oil through the
Supplemental Injection Point (after which it shall constitute Supplemental
Material) and then via the Supplemental Pipeline to the Nederland Terminal.
“Excess Quantity” means any portion of an Supplemental Quantity that, due to the
application of the proration policy under the Supplemental Pipeline Tariff, may
not be transported by Aron under its status as designated shipper on the
Supplemental Pipeline and instead is subject to a buy/sell transaction
consisting of a sale from Aron to Alon USA and a subsequent sale from Alon USA
to Aron.
“Included Supplemental Facilities” means, collectively, the Supplemental
Pipeline and the Nederland Terminal.





2

--------------------------------------------------------------------------------

“Monthly Supplemental Quantity” means, for any calendar month, the sum of the
Eastbound Quantities and Westbound Quantities injected into the Supplemental
Pipeline via the Supplemental Injection Point or ejected from the Supplemental
Pipeline via the Supplemental Injection Point during such month (which may be a
positive or negative amount) as evidenced by the SPLP Monthly Statement.
“Nederland-Krotz Buy/Sell Confirmation” means a term buy/sell confirmation
executed by and between the Company and Aron in substantially the form of
Schedule A hereto subject to which the parties may enter into, from time to
time, buy/sell transactions each of which consist of two transactions, with the
first being a sale by Aron to the Company a quantity of Supplemental Material at
the time such quantity passes the delivery point specified therein for which the
Company shall arrange to transport to the Refinery and with the second being a
sale by the Company to Aron, from such quantity of Supplemental Material, of the
portion thereof that is actually delivered to Crude Storage Tanks at the
Refinery as such quantity passes the Crude Intake Point.
“Nederland-Krotz Buy/Sell Transaction” has the meaning specified in Section
2.4(b) below.
“Nederland Terminal” means the SPMT Nederland Terminal located on the
Sabine-Neches Waterway between Beaumont and Port Arthur, Texas.
“SPLP” means Sunoco Pipeline L.P.
“SPMT” means Sunoco Partners Marketing & Terminals L.P., a Texas limited
partnership and an Affiliate of Sunoco.
“Supplemental Agreement” or “this Supplemental Agreement” means this
Supplemental Agreement, as it may be amended, modified, supplemented, extended,
renewed or restated from time to time in accordance with the terms hereof,
including any schedules or exhibits hereto.
“Supplemental Deferred Portion” means an amount equal to ten percent (10%) of
the product of Supplemental Step-in Price and the Supplemental Step-in
Inventory.
“Supplemental Fee Letter” means that certain letter from Aron to the Company,
dated of even date herewith, pursuant to which the Parties have set forth the
amounts for certain fees payable hereunder.
“Supplemental Injection Point” means the first permanent flange at the inlet to
the SPLP custody transfer meter on the Supplemental Pipeline at Big Spring,
Texas, which is located at the connection between the White Oil Pipeline and the
White Oil Connection.
“Supplemental Inventory Sales Agreement” means the purchase and sale agreement,
in the form of Schedule B hereto, dated as of the date hereof, pursuant to which
the Company is selling and transferring to Aron the inventory of Crude Oil owned





3

--------------------------------------------------------------------------------

by the Company and held in the Included Supplemental Facilities as of 11:59:59
p.m., CPT on October 31, 2011, free and clear of all liens, claims and
encumbrances of any kind.
“Supplemental Material” means, at any time, all crude oil held by Aron in any of
the Included Supplemental Facilities.
“Supplemental Pipeline” means the portion of the common carrier crude oil
pipeline more fully described in Schedule C hereto.
“Supplemental Pipeline Tariff” means SPLP's tariffs on file with FERC containing
the rates, rules and regulations governing the provision of crude oil
transportation and related services on the Supplemental Pipeline (1) westbound
from the Nederland Terminal to the Big Spring Refinery and (2) eastbound from
the Big Spring Refinery to the Nederland Terminal, in substantially the forms
attached to the Supplemental T&D Agreement.
“Supplemental Price” means, for any calendar month, Average Monthly NYMEX Price
for such month.
“Supplemental Step-in Inventory” means the Definitive Transfer Date Volume as
determined under the Supplemental Inventory Sales Agreement.
“Supplemental Step-in Price” means the price per Barrel of Crude Oil specified
in the Supplemental Inventory Sales Agreement.
“Westbound Quantity” means, for any Supplemental Quantity that is a Westbound
Shipment, a quantity of Crude Oil equal to that Supplemental Quantity.
“Westbound Shipment” means, with respect to any quantity of Supplemental
Material, the shipment and transporting of such Supplemental Material westbound
from the Nederland Terminal (or other points) via the Supplemental Pipeline to
the Supplemental Injection Point (after which it shall be accounted for as Crude
Oil under the BSR S&O Agreement rather than Supplemental Material) and then the
movement of such Crude Oil via the White Oil Connection to the Alternate
Delivery Point at the Crude Storage Tanks located at the Big Spring Refinery.
“White Oil Connection” means the segment of pipeline owned by Alon USA that runs
between the Alternate Delivery Point at the BSR Crude Storage Tanks and the
Supplemental Injection Point.
“White Oil Pipeline” means the approximately 25-mile common carrier crude oil
pipeline owned by SPLP and running between the main line of the Supplemental
Pipeline and the White Oil Connection.





4

--------------------------------------------------------------------------------

1.2Unless otherwise defined herein, any terms defined in the Supply and Offtake
Agreement shall have the same meanings when used herein. In addition, all
definitions listed in Section 1.1 above are deemed incorporated into the Supply
and Offtake Agreement as if set forth therein in full.
2.
Supplemental Procurement Arrangements

2.1Supplemental Quantities. From time to time, unless otherwise directed by Aron
and provided no Default or Event of Default has occurred and is continuing under
the Supply and Offtake Agreement, Alon USA may withdraw quantities of Crude Oil
from the BSR Crude Storage Tanks through the Alternate Delivery Point for
Eastbound Shipment or receive quantities of Crude Oil into the BSR Crude Storage
Tanks through the Alternate Delivery Point from Westbound Shipment. In each
case, the quantity of Crude Oil withdrawn or received shall be deemed to equal
the quantity reported by SPLP as having been injected or ejected at the
Supplemental Injection Point based on readings of SPLP's custody transfer meter
(each such quantity, an “Supplemental Quantity”). Once any Crude Oil is injected
into the Supplemental Pipeline, such Crude Oil shall constitute Supplemental
Material for purposes hereof. Each Supplemental Quantity shall be the amount
reported by SPLP, which amounts shall be reported as positive numbers and shall
indicate for each Supplemental Quantity whether it is an Eastbound or Westbound
Shipment.
2.2Certain Adjustments.
(a)For purposes of all monthly calculations under the Supply and Offtake
Agreement,
(i)the Monthly Supplemental Quantity shall be deemed to be subject to an
Included Transaction; provided that, if such Monthly Supplemental Quantity is a
positive amount, such Included Transaction shall constitute an agreement by the
Company to purchase Supplemental Material from Aron which shall represent a
positive volume for purposes of the Supply and Offtake Agreement and if such
Monthly Supplemental Quantity is negative, such Included Transaction shall
constitute an agreement of Aron to purchase Supplemental Material from the
Company which shall represent a negative volume for purposes of the Supply and
Offtake Agreement, and in each case having a per barrel price equal to the
Supplemental Price for that relevant month. The parties acknowledge that, for
purposes of calculating the Aggregate Monthly Product True-up Amount in
accordance with Schedule C to the Supply and Offtake Agreement, as a result of
the foregoing, the Monthly Supplemental Quantity shall be added to Aggregate
Product Sales for the relevant month and the Supplemental Material Product
Group, so that if the Monthly Supplemental Quantity is a positive number
(representing a purchase of Supplemental Material by the Company from Aron) it
shall increase Aggregate Product Sales and if the Monthly Supplemental Quantity
is a negative number (representing a purchase of Supplemental Material by Aron
from the Company) it shall decrease Aggregate Product Sales.





5

--------------------------------------------------------------------------------

(ii)the Nederland-Krotz Buy/Sell Transaction shall be deemed to result in:
(1)the aggregate Shipped Quantity for such month being subject to an Included
Transaction under which Aron has sold such quantity to the Company at the
applicable price specified pursuant to the Nederland-Krotz Buy/Sell Confirmation
and, for purposes of the month in which such aggregate Shipped Quantity is
delivered, it shall be an increase to the Aggregate Product Sales for such month
for the Supplemental Material Product Group; and
(2)the aggregate Delivered Quantity for such month being subject to a
Procurement Contract under which Aron has purchased such quantity from the
Company at the applicable price specified pursuant to the Nederland-Krotz
Buy/Sell Confirmation and, for purposes of the month in which such Delivered
Quantity is delivered, it shall be an increase to Aggregate Crude Receipts for
such month.
(b)For purposes of calculating Net Payments under Section 10.1 of the Supply and
Offtake Agreement, the following provisions shall apply:
(i)“Adjusted Net Payment Conditions” shall consist of the following:
(1)Aron shall have determined, in its reasonable judgment based on such
inventory reports and other reasonable forms of evidence as may be available,
that the sum of the Supplemental Step-in Inventory and the aggregate quantity of
Supplemental Material injected into the Included Supplemental Facilities
following the Inventory Transfer Time under the Supplemental Inventory Sales
Agreement exceeds 300,000 Barrels; and
(2)Aron shall have received the “Supplemental LC” complying with the terms and
conditions specified in the Fee Letter.
(ii)Once the Adjusted Net Payment Conditions have been satisfied, and for so
long as the Supplemental LC is maintained and continues to satisfy the
maintenance requirements specified in the Fee letter, the determination of
Weekly Supply Value under Section 10.1(c) of the Supply and Offtake Agreement
shall be adjusted by including in such determination the deemed Procurement
Contract referred to in Section 2.2.(a)(ii)(2) above on the same basis as all
other Procurement Contracts for purposes of such determination; provided that if
Aron in its reasonable judgment determines, with respect to such deemed
Procurement Contracts, that Contract Nominations are deviating from actual
Shipped Quantities in excess of immaterial and customary variances, then for
purposes of determining the Weekly Supply Value Aron may from time to time
adjust the amount of such Contract Nominations as it deems appropriate.





6

--------------------------------------------------------------------------------

(iii)The parties acknowledge and agree that neither the Supplemental Material
nor the Included Supplemental Facilities shall at any time be reflected in the
calculation of the Net Payment.
(iv)The parties acknowledge and agree the deemed Procurement Contract referred
to in Section 2.2.(a)(ii)(2) above shall be included in the determination of the
Weekly Supply Value only under the terms and conditions specified above.
Accordingly, at all times prior to the satisfaction of the Adjusted Net Payment
Conditions and thereafter at any time at which the Supplemental LC has ceased to
comply with the maintenance conditions specified in the Fee Letter, the
determination of Weekly Supply Value shall be made as set forth in Section
10.1(d) of the Supply and Offtake Agreement, without including such deemed
Procurement Contract as contemplated by Section 2.2(b)(ii) above.
2.3Measurements. For purposes of determining the Monthly Supplemental Quantity,
Aron shall rely on the pipeline statements provided by SPLP with respect to the
volumes on the Supplemental Pipeline.
2.4Shipments from Nederland Terminal to the Refinery.
(a)From time to time, the parties may enter into buy/sell transactions pursuant
to the Nederland-Krotz Buy/Sell Confirmation (each, a “Nederland-Krotz Buy/Sell
Transaction”), under which, in the case of each Nederland-Krotz Buy/Sell
Transaction, Aron shall sell to the Company a quantity of Supplemental Material
at the time it passes the delivery point specified in the Nederland-Krotz
Buy/Sell Confirmation (the “Shipped Quantity”), which the Company shall
thereafter arrange to transport to the Refinery, and the Company shall sell to
Aron the portion of the Shipped Quantity that is delivered into the Crude
Storage Tanks at the Refinery as such quantity passes the Crude Intake Point
(the “Delivered Quantity”), in each case as further specified pursuant to the
Nederland-Krotz Buy/Sell Confirmation. Each Shipped Quantity shall be the
determined based on the reports of the Independent Inspectors or SPMT as
mutually agreed between the parties. The parties acknowledge that the net
payment terms specified in the Nederland-Krotz Buy/Sell Confirmation are
conditioned on the requirement that Shipped Quantities be transported by the
Company only to the Refinery.
(b)In connection with each Nederland-Krotz Buy/Seller Transaction, the parties
shall comply with both the nomination and scheduling procedures set forth in the
Nederland Terminaling Agreement (“Nederland Shipment Procedures”) and the
Scheduling Protocol set forth in Schedule J to the Supply and Offtake Agreement.
(c)The Company covenants and agrees that it will take such further actions, and
execute, deliver and/or file such additional agreements, instruments and
documents as Aron and its Affiliates may deem necessary or appropriate to
confirm and maintain the lien and security interest of Goldman Sachs Bank USA
(“GS Bank”) in all Shipped Quantities and all documents of title (“Title
Documents”) related thereto. If, in Aron's reasonable judgment, GS Bank does not
or would not hold a perfected first priority security interest in any quantities
that are intended to be Shipped Quantities and/or Title Documents that would be
related thereto, then such quantities shall not be released from the storage
tanks at the Nederland Terminal unless the





7

--------------------------------------------------------------------------------

Company has provided to GS Bank additional credit support in form and substance
satisfactory to GS Bank with respect to such quantities that the Company desires
to ship.
(d)Without limiting the generality of Section 2.4(d) above, the Company covenant
and agrees, with respect to each Shipped Quantity, that any bill of lading
issued with respect to the further transportation by the Company of such Shipped
Quantity from the docks of the Nederland Terminal (as provided in the Nederland
Shipment Procedures) shall be a non-negotiable bill of lading and the Company
shall be the only consignee named thereon.
2.5Title.
(a)Aron shall retain title to all Supplemental Material quantities at all times
while such quantities are held in the Supplemental Pipeline or in the Nederland
Terminal in connection with the Supply and Offtake Agreement or the Big Spring
S&O Agreement (including without limitation any linefill transferred to Aron in
connection therewith), except to the extent otherwise provided under a buy/sell
transaction between Aron and Alon USA with respect to an Excess Quantity.
(b)As provided in the Nederland-Krotz Buy/Sell Confirmation, title to any
Shipped Quantity shall transfer from Aron to the Company as such quantity passes
the relevant delivery point provided therein and title to any Delivered Quantity
shall transfer from the Company to Aron as such Supplemental Quantity or portion
thereof passes the relevant delivered point as provided therein.
2.6Supplemental Annual Fee. As additional consideration for the arrangements
contemplated hereby, the Company agrees to pay to Aron an annual fee for each
twelve (12) month period during the Term, in the amount specified in the
Supplemental Fee Letter (the “Annual Supplemental Fee”), to be paid in arrears
as follows:
(a)For the period from the Effective Date through May 31, 2013, the aggregate
amount due shall be the Initial Supplemental Fee Amount (as specified in the
Supplemental Fee Letter) and such amount shall be paid in six equal quarterly
installments on June 1, September 1, December 1 and March 1 of each year,
commencing on December 1, 2011 and ending on March 1, 2013.
(b)If the Term of the Supply and Offtake Agreement extends beyond May 31, 2013,
then for each three month period thereafter until the Expiration Date of the
Supply and Offtake Agreement, the Company shall pay to Aron the Annual
Supplemental Fee in equal quarterly installments on June 1, September 1,
December 1 and March 1 of each year, and the Termination Date, commencing
September 1, 2013. The Annual Supplemental Fee shall be prorated for any periods
of less than a full three months.
2.7To the extent that, as of the Termination Date, Aron holds any Supplemental
Material in the Supplemental Pipeline or the Nederland Terminal that it owns in
connection with the Supply and Offtake Agreement or as a result of any Included
Transactions or Procurement Contracts thereunder, such Supplemental Material
volumes (as determined in accordance with the Volume Determination Procedures)
shall be included as part of the Termination Date





8

--------------------------------------------------------------------------------

Volumes and purchased by the Company in accordance with the terms of the Supply
and Offtake Agreement and the Step-out Inventory Sales Agreement.
2.8The Company agrees that whether any Procurement Contract constitutes a
Procurement Contract under the Supply and Offtake Agreement or the Big Spring
S&O Agreement will, unless otherwise deemed appropriate based on Aron's
reasonable judgment, be determined by Aron based on the whether the Crude Oil
subject thereto is first delivered to an Included Supplemental Facility under
the Supply and Offtake Agreement or an Included Location under the Big Spring
S&O Agreement.
2.9From and after the date hereof, for all purposes of the Supply and Offtake
Agreement, the Deferred Portion referred to in Section 4.3 of the Supply and
Offtake Agreement shall equal the sum of (i) ten percent (10%) of the Definitive
Commencement Date Value and (ii) the Supplemental Deferred Portion.
3.Supplemental Material Product Group.
3.1From and after the date hereof, and notwithstanding anything in the Supply
and Offtake Agreement or any other Transaction Document to the contrary,
Supplemental Material shall be treated as a separate Product and Product Group
for purposes of the Supply and Offtake Agreement and such other Transaction
Documents.
3.2With respect to the Supplemental Material Product Group,
(a)the initial Target Month End Product Volume for October 2011 shall be 45,000
Barrels and the Target Month End Product Volume for November 2011 shall be
300,000 Barrels;
(b)the range applicable to future Target Month End Product Volumes specified by
Aron, as contemplated by Section 7.2(c) of the Supply and Offtake Agreement,
shall have a minimum (net Barrels) of 300,000 and a maximum (net Barrels) of
300,000;
(c)the Pricing Benchmarks shall be as follows:
(i)Step-In Price shall be the Supplemental Step-in Price;
(ii)Weekly Price shall be not be applicable;
(iii)Short Product FIFO Price and Long Product FIFO Price shall be the
Supplemental Price for the relevant month; and
(iv)Step-Out Price shall equal the arithmetic average of the closing settlement
price on the New York Mercantile Exchange for the first nearby Light Sweet Crude
Oil Contract for the 4 trading days ending with and including the penultimate
trading day of the month of the Termination Date.





9

--------------------------------------------------------------------------------

(d)for purposes of determining the Monthly Product True-up Amount for October
2011, the Supplemental Material shall in all respects be excluded from such
determination.
(e)for purposes of determining the Monthly Product True-up Amount for November
2011:
(i)the “Short Product FIFO Position” as of the end of October 2011 shall equal
the lesser of (x) zero and (y) the Supplemental Step-in Inventory minus the
initial Target Month End Product Volume referred to in Section 3.2(a) above;
(ii)the “Long Product FIFO Position” as of the end of October 2011 shall equal
the greater of (x) zero and (y) the Supplemental Step-in Inventory minus the
initial Target Month End Product Volume referred to in Section 3.2(a) above; and
(iii)the “Product FIFO Purchase Price from Prior Month” shall equal the “Step-in
Price” for the Supplemental Material Product Group.
3.3The Company agrees that any removal of Supplemental Material from the
Included Supplemental Facilities shall occur (i) under a Nederland Buy/Sell
Transaction, (ii) via Westbound Shipment through the Supplemental Injection
Point or (iii) otherwise under a separately documents arrangement expressly
agreed to by Aron.
4.Amendments to the Supply and Offtake Agreement and other Transaction
Documents.
4.1Section 9.2(a) of the Supply and Offtake Agreement is amended to read in its
entirety as follows:
(a)As of 11:59:59 p.m., CPT, on the last day of each month, the Company shall
apply the Volume Determination Procedures to the Crude Storage Tanks, the
Included Supplemental Facilities and the Product Storage Tanks, and based
thereon shall determine for such month (i) the aggregate volume of Crude Oil
held by Aron in the Crude Storage Tanks at that time (the “Actual Month End
Crude Volume”) and (ii) for each Product, the aggregate volume of such Product
held in the Product Storage Tanks and the Included Supplemental Facilities at
that time (each, an “Actual Month End Product Volume”). The Company shall notify
Aron of the Actual Month End Crude Volume and each Actual Month End Product
Volume by no later than 5:00 p.m., CPT on the fifth Business Day thereafter,
except that with respect to volume information provided by third parties, the
Company shall endeavor to cause third parties to provide such information to
Aron by the fifteenth (15th) day after the end of such month.
4.2Schedule J (Scheduling Protocol) to the Supply and Offtake Agreement is
hereby amended and restated in its entirety in the form of Schedule J attached
to this Supplemental Agreement.





10

--------------------------------------------------------------------------------

4.3The following terms defined in the Supply and Offtake Agreement are hereby
amended in their entirety to read as follows and as so amended such terms shall
apply for all purposes of the Supply and Offtake Agreement, the other Ancillary
Documents and this Supplemental Agreement:
(a)“Additional Procurement Contract” means any Crude Oil purchase agreement
between Aron and a Third Party Supplier entered into following the Commencement
Date pursuant to Section 5.3(b), or such other contract to the extent the
Parties deem such contract to be a Procurement Contract for purposes hereof.
(b)“Included Transaction” means a transaction identified as such pursuant to
Section 2.2(b) or such other transaction to the extent the Parties deem such
transaction to be an Included Transaction for purposes hereof (which deemed
transaction may include an agreement of Aron to purchase Product from the
Company as well as an agreement of the Company to purchase Product from Aron).
(c)“Transaction Document” means this Agreement, the Marketing and Sales
Agreement, the Inventory Sales Agreement, the Storage Facilities Agreement, the
Step-Out Inventory Sales Agreement, Other Inventory Sales Agreements the
Supplemental Agreement, the Nederland-Krotz Buy/Sell Confirmation and any other
agreements or instruments contemplated hereby or executed in connection
herewith.
(d)“Volume Determination Procedures” mean the Company's ordinary month-end
procedures for determining the volumes of Crude Oil or Product held in any
Storage Tank, which include manually gauging each Storage Tank on the last day
of the month to ensure that the automated tank level readings are accurate to
within a tolerance of two inches (it being understood that if the automated
reading cannot be calibrated to be within such tolerance, the Company uses the
manual gauge reading in its calculation of month-end inventory); provided that,
with respect to the Included Supplemental Facilities, volume determinations
shall be based on the monthly statements provided by SPLP and SPMT.
5.Certain Conditions and Obligations.
1.1The Company agrees that, with respect to the Supplemental Pipeline and the
Nederland Terminal (collectively, the “Additional Locations”) it shall execute
and enter into or cause Alon USA and/or other Affiliates, and all other third
parties, to execute and enter into Required Storage and Transportation
Arrangements in favor of Aron (as required under the Big Spring Supply and
Offtake Agreement).
1.2It shall be a condition to Aron's obligations under this Supplemental
Agreement that:
(a)the Required Storage and Transportation Arrangements with respect to the
Additional Locations shall be been duly executed and become effective;
(b)the Company shall have executed and delivered the Nederland-Krotz Buy/Sell
Confirmation; and





11

--------------------------------------------------------------------------------

(c)The Company shall enter into with Aron the Supplemental Inventory Sales
Agreement.
6.Rights and Obligations under the Supply and Offtake Agreement. As supplemented
and amended hereby, the Supply and Offtake Agreement and all other Transaction
Documents are in full force and effect. This Supplemental Agreement shall in no
way limit or diminish the rights and obligations of the Parties under the Supply
and Offtake Agreement.
7.Miscellaneous.
7.1THIS SUPPLEMENTAL AGREEMENT SHALL BE GOVERNED BY, CONSTRUED AND ENFORCED
UNDER THE LAW OF THE STATE OF NEW YORK WITHOUT GIVING EFFECT TO ITS CONFLICT OF
LAWS PRINCIPLES THAT WOULD REQUIRE THE APPLICATION OF THE LAW OF ANOTHER STATE.
7.2EACH OF THE PARTIES HEREBY IRREVOCABLY SUBMITS TO THE EXCLUSIVE JURISDICTION
OF ANY FEDERAL OR STATE COURT OF COMPETENT JURISDICTION SITUATED IN THE CITY OF
NEW YORK, (WITHOUT RECOURSE TO ARBITRATION UNLESS BOTH PARTIES AGREE IN
WRITING), AND TO SERVICE OF PROCESS BY CERTIFIED MAIL, DELIVERED TO THE PARTY AT
THE ADDRESS INDICATED IN ARTICLE 26 OF THE SUPPLY AND OFFTAKE AGREEMENT. EACH
PARTY HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAW, ANY OBJECTION TO PERSONAL JURISDICTION, WHETHER ON GROUNDS OF VENUE,
RESIDENCE OR DOMICILE.
7.3Each Party waives, to the fullest extent permitted by applicable law, any
right it may have to a trial by jury in respect of any proceedings relating to
this Supplemental Agreement.
7.4If any Section or provision of this Supplemental Agreement shall be
determined to be null and void, voidable or invalid by a court of competent
jurisdiction, then for such period that the same is void or invalid, it shall be
deemed to be deleted from this Supplemental Agreement and the remaining portions
of this Supplemental Agreement shall remain in full force and effect.
7.5The terms of this Supplemental Agreement constitute the entire agreement
between the Parties with respect to the matters set forth in this Supplemental
Agreement, and no representations or warranties shall be implied or provisions
added in the absence of a written agreement to such effect between the Parties.
This Supplemental Agreement shall not be modified or changed except by written
instrument executed by the Parties' duly authorized representatives.
7.6No promise, representation or inducement has been made by either Party that
is not embodied in this Supplemental Agreement, and neither Party shall be bound
by or liable for any alleged representation, promise or inducement not so set
forth.
7.7Time is of the essence with respect to all aspects of each Party's
performance of any obligations under this Supplemental Agreement.





12

--------------------------------------------------------------------------------

7.8Nothing expressed or implied in this Supplemental Agreement is intended to
create any rights, obligations or benefits under this Supplemental Agreement in
any person other than the Parties and their successors and permitted assigns.
7.9All audit rights, payment, confidentiality and indemnification obligations
and obligations under this Supplemental Agreement shall survive the expiration
or termination of this Supplemental Agreement.
7.10This Supplemental Agreement may be executed by the Parties in separate
counterparts and initially delivered by facsimile transmission or otherwise,
with original signature pages to follow, and all such counterparts shall
together constitute one and the same instrument.
7.11All transactions hereunder are entered into in reliance on the fact this
Supplemental Agreement and all such transactions constitute a single integrated
agreement between the parties, and the parties would not have otherwise entered
into any other transactions hereunder.





13

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Party hereto has caused this Supplemental Agreement to
be executed by its duly authorized representative as of the date first above
written.
J. ARON & COMPANY


By: /s/ Don J. Casturo
Title: Managing Director
Date: October 31, 2011


ALON REFINING KROTZ SPRINGS, INC.


By: /s/ Alan P. Moret
Title:Vice President of Supply
Date: October 31, 2011





14